IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ROSE MARIE MEBUS,                           : No. 116 MM 2017
                                            :
                   Respondent               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
GERALD LEPRE,                               :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 31st day of August, 2017, the Petition for Leave to File a Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.